Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (JOSEPH R. MITCHELL)

Joseph R. Mitchell (“Executive”) and UQM Technologies, Inc., a Colorado
corporation (“Employer”) entered into an Employment Agreement dated July 1, 2017
(the “Agreement”).

 

Employer and Executive desire to amend the Agreement as set forth in this First
Amendment to the Agreement (the “Amendment”).

 

All defined terms used in this Amendment shall have the meanings set forth in
the Agreement unless specifically defined herein.

 

In consideration of the mutual promises, covenants, and conditions hereinafter
set forth, Employer and Executive agree as follows:

 

1.



The Amendment shall be effective as of the date written below.

 

2.



Section 6(b) of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

(b) Termination Without Cause.  Employer may terminate Executive’s employment
for any reason other than Cause with thirty (30) days advance written notice to
Executive. Employer may, in its discretion, place Executive on a paid
administrative leave during the thirty (30) day notice period.  During the
administrative leave, Employer may bar Executive’s access to Employer’s offices
or facilities if reasonably necessary to the smooth operation of Employer, or
may provide Executive with access subject to such reasonable terms and
conditions as Employer chooses to impose. If Executive’s employment under this
Agreement is terminated by Employer without Cause, Executive shall be entitled
to: (i) the Accrued Obligations; and (ii) a cash payment equal to twenty four
(24) months of Executive’s then Base Salary plus an amount equal to the product
of (y) 66% and (z) six (6) times the monthly amount that is charged to COBRA
qualified beneficiaries for the same medical coverage options elected by
Executive immediately prior to the termination date (the amounts described in
(ii) are collectively referred to herein as the “Severance Benefit”). The
Severance Benefit, if any, shall be paid in a single lump sum cash payment
during the first payroll period following the expiration of the release
revocation period described in Section 6(i).

 

3.



Section 6(g) of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

(g) Non-Renewal of Agreement by Employer. Should Employer elect not to renew
this Agreement upon terms and conditions no less favorable to Executive than
such terms set forth herein, and as a result of such non-renewal, Executive



--------------------------------------------------------------------------------

 



incurs a “separation from service” (as defined in Treasury Regulation Section
1.409A-1(h) (applying the default rules of Treasury Regulation Section
1.409A-1(h)) on or before the end of the sixty (60) day non-renewal period
described in Section 4, Executive shall be entitled to: (i) the Accrued
Obligations; and (ii) the Severance Benefit, except the amount of the Severance
Benefit shall be calculated based off six (6) months of Executive’s Base Salary
instead of eighteen (18) months of Base Salary. The Severance Benefit, if any,
shall be paid in a single lump sum cash payment during the first payroll period
following the expiration of the release revocation period described in Section
6(i).

 

4.



Section 10(a) of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

(a) Non-Competition. Executive agrees and covenants that, without the Board’s
prior written consent and except on behalf of Employer, he will not in any
manner, directly or indirectly, own, manage, operate, control, be employed by,
participate in, assist or be associated in any manner with any person, firm or
corporation anywhere in the world whose business competes with Employer or any
subsidiary of Employer. This covenant shall remain in effect until the date that
is twenty-four (24) months after the date of Executive’s termination of
employment for any reason. In the event of a violation of any of the covenants
contained in this Section, the time period shall be extended by a period of time
equal to that period beginning when the activities constituting the violation
commenced, and ending when those activities terminated.  If any of the
provisions of this Section of the Agreement are held to be unreasonable or
unenforceable by any court of competent jurisdiction, those provisions will be
automatically amended so as to apply only to the extent that they are reasonable
and enforceable and the remainder of this Section shall be given full effect,
without regard to unreasonable or unenforceable provisions.  Notwithstanding any
other provision of this Agreement, Executive may own up to three percent (3%) of
the outstanding stock of a competing publicly traded corporation so long as he
takes no other action furthering the business of such corporation.

 

5.



Section 10(b) of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

(b) Non-Solicitation. Executive agrees and covenants that, without the Board’s
prior written consent, he will not in any manner, directly or indirectly: (i)
solicit any other employee of Employer to leave the employ of Employer, or in
any way interfere with the relationship between Employer and any other employee
of Employer; or (ii) induce any customer, supplier, licensee, or other business
relation of Employer to cease doing business with Employer, or in any way
interfere with the relationship between any customer or business relation and
Employer.  This covenant shall remain in effect until the date that is
twenty-four (24) months after the date of Executive’s termination of employment
for any reason. In the event of a violation of any of the covenants contained in
this



--------------------------------------------------------------------------------

 



Section, the time period shall be extended by a period of time equal to that
period beginning when the activities constituting the violation commenced, and
ending when those activities terminated. If any of the provisions of this
Section of the Agreement are held to be unreasonable or unenforceable by any
court of competent jurisdiction, those provisions will be automatically amended
so as to apply only to the extent that they are reasonable and enforceable and
the remainder of this Section shall be given full effect, without regard to
unreasonable or unenforceable provisions.

 

6.



This Amendment amends only the provisions of the Agreement as set forth herein.
Those provisions of the Agreement not expressly amended shall be considered in
full force and effect. Notwithstanding the foregoing, this Amendment shall
supersede the provisions of the Agreement to the extent those provisions are
inconsistent with provisions and the intent of this Amendment.

 

 

 

[intentionally left blank; signature page follows]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have hereby approved and executed this Amendment
as of the date identified below by Executive:

 

/s

 

EXECUTIVE

 

 

Signature:

s/JOSEPH R. MITCHELL

Printed Name:

Joseph R. Mitchell

Date:

September 25, 2017

 

 

 

UQM TECHNOLOGIES INC.

 

 

Signature:

s/DAVID I. ROSENTHAL

Printed Name:

David I. Rosenthal

Title:

CFO

 

Date:

September 25, 2017

 

 

 



--------------------------------------------------------------------------------